By the Court,

Savage, Ch. J.
By the act incorporating the village of Buffalo, the trustees are authorized to make such prudential by-laws as they may deem proper, relative to the public markets, &c. and any thing relative to the good improvement of the village, provided they are not inconsistent with the laws of tlie state or U. States. Laws of 1822, p. 203, § 5.
*101The only question in the case is whether the by-law is val-, id. At common law corporations have power to make by-lY laws, for the general good of the corporation. They must be || reasonable and for the common benefit; they must not be in restraint of trade, nor impose a burden without an apparent benefit. If it appears to the court to be reasonable, it is sufficient, though it be not averred in pleading to be so. A by-law1 for the regulation of trade and imposing particular restraints as to time and place is good ; but general restraints are bad. 2 Comyn’s Dig. 284 to 290. For example, a by-law that no meat should be sold in the village would be bad, being a general restraint ; but that meat shall not be sold except in a particular place is good, not being a restraint of the right to sell meat, but a regulation of that right. So it is said that by-laws shall not extend to strangers; but within the bounds of the corporation they are obligatory upon all, as in London that no freeman or stranger shall sell cloth before it be searched at Blackwell Hall, is good against a stranger ; and if the by-law ordains that goods are to be sold by weight, it applies to all, whether strangers or not. These are general rules which are applicable to the present case, but it is not necessary to resort to them, as power is expressly given by the act of incorporation to pass by-laws relative to the public markets. Laws relating to the public markets must necessarily embrace the power to require all meats to be sold there; not that every man who sells meat shall hire a stall; nor is there any such objection to the present law; any one may sell in the street adjacent to the markets. The case of Bush v. Seabury, 8 Johns. R. 418, is a direct authority for this case; there the act of incorporation contained the same provisions as in the case at bar; the offence was the same, and this court held that the power to make such a by-law was clearly included in the grant. The case of Pierce v. Bartram, Cowp. 269, involved the principle of this case. The by-law was that no butcher or other person should within the walls of the city of Exeter slaughter any beast. It was objected that this by-law was void, as being in restraint of trade, and including persons not free of the city. Lord Mansfield said the by-law in question is not in restraint of trade, but only a regulation of it in this *102particular city; and as to the defendant being a stranger, he said he was an inhabitant pro hac vice. The case of Dunham v; Rochester, 5 Cowen, 462, is relied on by the defendant. But that case is very distinguishable from the present. The corporation there said that the business of a huckster should not be carried on without a licence from the corporation; when the laws of the state had guarantied that right by taking a licence from the commissioners of exáse of the town. The bylaw imposed a charge without any correspondent benefit; no such objection can properly be sustained against the by-law under consideration. It was within the power conferred by the charter; it was reasonable in itself, and promotive of the public good. It was a regulation of a particular branch of business, not a restraint of it in contemplation of law.
The judgment of the common pleas must be reversed, and the judgment of the justice affirmed, with single costs.